      Case: 3:19-cv-00096-MPM-RP Doc #: 6 Filed: 08/05/19 1 of 1 PageID #: 11




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


KARRISSA GATHEINGS                                                           PLAINTIFF

V.                                                                 3:19CV096-MPM-RP

C & C EQUIPMENT RENTAL, INCORPORATED AND
JOHN DOE CORPORATION                                                       DEFENDANTS


                                   ORDER OF DISMISSAL

       Pursuant to the F.R.C.P. 41(a)(1)(A)(i) Notice of Voluntary Dismissal filed by the

plaintiff in this cause of action, it is ORDERED that this case is hereby dismissed with

prejudice.

       This the 5th day of August 2019.



                                   /s/ MICHAEL P. MILLS
                                   UNITED STATES DISTRICT JUDGE
                                   NORTHERN DISTRICT OF MISSISSIPPI
